Little, J.,
dissenting. I am unable to agree with my brethren in the conclusion which has been reached by them in this case. In 1877 the General Assembly of Georgia, for the purpose of encouraging grape-culture in this State, passed an act by the terms of which it was declared that it should not be unlawful for any person “who shall manufacture or cause to be manufactured in this State any wine from grapes, the product of any vineyard in this State belonging to such person, to sell or offer to sell anywhere in the State such wine at wholesale, or in quantities not less than one quart.” It is freely conceded *40that this was a general law and in force in the State of Georgia since the year 1877.
On the 26th day of September, 1879, an act passed by the General Assembly was duly approved, which declared that “from and after the passage of this act the sale of all spirituous or intoxicating liquors is prohibited within the limits of I-rwin county.” The act also provided a penalty, to be inflicted on persons who were guilty of a violation of its terms. An individual was indicted for the violation of this last act; and the question which arose was whether in view of the terms of the act of 1877 the latter act was unconstitutional, in that the general law authorized the sale of domestic wines by the-manufacturer of such wines, without license and without incurring any penalty for such sale, in quantities of one quart of more; and the act of 1879 being a special act varied the terms of the general act of 1877. My brethren rule, that domestic wines being intoxicating liquors a general act which authorized the sale of such wines in Irwin county was in conflict with the special act which undertook to entirely prohibit the sale of spirituous or intoxicating liquors in Irwin county, and that the latter act was therefore unconstitutional. I can not agree in this ruling. It must be remembered that at the time of the passage of the act of 1879, the act of 1877 .which authorizes the sale of domestic wine was in force, of which fact we are bound to assume the legislature had full notice and knowledge, and that the act of 1879 prohibiting the sale of spirituous or intoxicating liquors was passed with reference to the act of 1877. It will be noticed that in the opinion it is held that domestic wines are intoxicating liquors, and by the passage of the act of 1877 the General Assembly intended to put this class of intoxicants upon the free list. I am not able to hold the general proposition that domestic wines are intoxicating liquors. I presume that they are, .but this court in a recent case ruled that it could not as a matter of law hold that blackberry wine was an intoxicating liquor; and yet blackberry wine is a domestic wine. But aside from this, we are, I think, bound to assume that in the passage of the act of 1879, while it was the intention of the General Assembly to prohibit the sale of all *41spirituous or intoxicating liquors in Irwin county, it was also the intention of the lawmaking power of the State that this prohibition should be in force subject to any general law of the State which qualifiedly permitted the sale of a particular character of wine made from grapes, the culture of which had theretofore been attempted to be fostered by the legislature. The act of 1877 does not as a general proposition authorize the sale of domestic wines made from grapes. Only such wines which were the product of a vineyard in this State might be offered for sale by the person manufacturing or causing the same to be manufactured, in quantities not less than one. quart. The object of the first act was to foster and encourage grape-culture. The object of the latter was to prohibit spirituous or intoxicating liquor 'to be sold in a particular county. So far as I am concerned I see not the slightest conflict in the two acts. If in the consideration of. the act of 1879 it should be held that the provisions of that act forbid the sale of domestic wines as contemplated by the act of 1877, then the effect of the act, at most, would be to render the act unconstitutional when applied to the sale of domestic wines as contemplated by the general law. But -if it were unconstitutional when applied to the sale of domestic wines, it would by no means follow that it is unconstitutional when applied to the sale of whisky, brandy, gin, rum, etc.
It will sometimes be found that an act .of the legislature is opposed in some of its provisions to the constitution, while others standing by themselves would be unobjectionable. In any such case the portion which conflicts with the constitution must be treated as a nullity. Whether the other parts of the statute must also be adjudged void because of the association, must depend upon a consideration of the object of the law, and in what manner and to what extent the unconstitutional portion affects the remainder. It would be inconsistent with all just principles of constitutional law to adjudge these enactments void because they are associated in the same act' but not connected with or dependent on others which are unconstitutional. Cooley’s Const. Lim. 211, and a great number of authorities cited in note on page 212. The Supreme Court of Illinois, 19 *42Ill. 376; states thd rule of construction thus: “Whenever an act of the legislature can be so construed and applied as to avoid conflict with the constitution and give it the force of law, such construction will be adopted by the courts.” And in New Hampshire the Supreme Court held it to be a duty so to construe every act of the legislature as to make it consistent, if it be possible, with the provisions of the constitution, and to so-examine the statute “without stopping to inquire what construction might be warranted by the natural import of the language used.” In 17 N. Y. 235, -the Court of Appeals ruled that “ a legislative act is not to be declared void upon a mere conflict of interpretation between the legislative and the judicial power. Before proceeding to annul by judicial sentence what has been enacted by the lawmaking power, it should be clearly made to-appear that the act can not be supported by any reasonable intendment or allowable presumption.” And Judge Cooley says in his work on Constitutional Limitations, top page 222: “ And this, after all, is only the application of the familiar rule, that in the exposition of a statute it is the duty of the courts to seek to ascertain and carry out the intention of the legislature in its enactment and give full effect to such intention; and they are bound so to construe the statute, if practicable, as to give it force and validity rather than to avoid it and render it nugatory.”
Looking to the intention of the legislature in the passage of. the act of 1879, I am bound to conclude that the provisions, of that act were enacted with due reference to the terms of the act of 1877, and that sales of spirituous and intoxicating liquors, not including the sale of domestic wines as contemplated by the act of 1877, are lawfully forbidden in Irwin county.